Citation Nr: 0735060	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-06 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral elbow 
disability, claimed as a manifestation of undiagnosed 
illness. 

2.  Entitlement to service connection for bilateral knee 
disability, claimed as a manifestation of undiagnosed 
illness.   

3.  Entitlement to service connection for back disability, 
claimed as a manifestation of undiagnosed illness.   

4.  Entitlement to service connection for bilateral ankle 
disability, claimed as a manifestation of undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to July 
1992.  Service in Southwest Asia from December 18, 1990 to 
April 20, 1991 is indicated by the evidence of record.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Togus, Maine, Department of Veterans Affairs (VA) 
Regional Office (RO).  Thereafter, the veteran's file was 
transferred to the RO in Buffalo, New York.

The Board notes that the veteran's original appeal included 
the issue of entitlement to service connection for chronic 
fatigue syndrome with confusion, memory loss and night 
sweats.  During a November 2005 hearing at the RO before a 
Decision Review Officer, the veteran changed the issue to 
entitlement to service connection for post traumatic stress 
disorder (PTSD).  In a June 2006 rating decision, the RO 
granted service connection for PTSD and assigned a 50 percent 
rating.  The did not file an appeal as to the initial 
disability rating assigned.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

Also during the November 2005 hearing, the veteran 
withdrew his claims for service connection for Eales 
disease, Berger's disease and hypertension.  
38 C.F.R. § 20.204 (2007).  Thus, these issues are 
no longer a part of this appeal.  

The veteran was scheduled for a Travel Board hearing 
in June 2007; however, prior to the hearing he 
withdrew his hearing request.  

The issues of entitlement to service connection for back and 
bilateral ankle disabilities, claimed as a manifestation of 
undiagnosed illness, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The veteran's bilateral elbow and bilateral knee 
disabilities have been attributed to a known clinical 
diagnosis, rheumatoid arthritis; there is no medical evidence 
linking this condition to active service.  


CONCLUSIONS OF LAW

1.  A bilateral elbow disability, including as due to an 
undiagnosed illness, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2007).

2.  A bilateral knee disability, including as due to an 
undiagnosed illness, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for bilateral elbow 
disability, claimed as a manifestation of undiagnosed 
illness. 

Entitlement to service connection for bilateral knee 
disability, claimed as a manifestation of undiagnosed 
illness.   

Because these claims are being resolved in the same manner, 
the Board will discuss them together.

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
February 2003, prior to the initial adjudication of his 
claims in the September 2003 rating decision at issue.  
Additional VCAA notice letters were sent in July 2005 and 
January 2006.  

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the July 2005 and January 
2006 letters stated:  "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  This satisfies the fourth "element".  

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in March 
2006, including as it relates to the downstream disability 
rating and effective date elements of his claims.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
and private medical records, lay statements and reports of 
VA examinations.  The veteran has not indicated he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2007).

Pertinent Law and Regulations

In general, service connection may be granted if the evidence 
establishes that a claimed disability was incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Additionally, the veteran can be 
granted service connection for certain diseases, including 
arthritis, if the disability becomes manifest to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2007). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2007).

The veteran is seeking entitlement to service connection for 
the claimed conditions due to an undiagnosed illness.  His 
available service records reflect that he served in the 
Southwest Asia theater of operations from December 1990 to 
April 1991.

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, Title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to Title 38, United States Code.  That 
statute authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  See also 
38 C.F.R. § 3.317 (2007).  

The United States Court of Appeals for the Federal Circuit 
held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).

Analysis

With respect to Hickson element (1), VA examinations in July 
2003 and December 2005 found no physical abnormalities of the 
elbows and knees on clinical evaluation.  However, both VA 
examiners indicated that the veteran's joint complaints were 
consistent with rheumatoid arthritis.  As such, the Board 
finds that Hickson element (1), current disability, has been 
met as to these claims.  

Turning to element (2), in-service incurrence of disease or 
injury, the veteran's service medical records are pertinently 
negative for any complaint regarding joint pain in the 
elbows.  In addition, there is no evidence of rheumatoid 
arthritis of the elbows during service or within the one-year 
presumptive period after service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The medical record 
reflects diagnoses of polyarthralgia and migrating joint 
pains beginning in late 2000, with rheumatoid arthritis noted 
by the VA examiner in July 2003.  So it cannot be presumed 
the rheumatoid arthritis was incurred in service.  Hickson 
element (2) has not been met regarding the bilateral elbow 
claim.  

The service medical records also do not show complaint of 
joint pain in the knees; however, the records do confirm that 
the veteran sustained shrapnel injury to the knees in 1991.  
In fact, service connection is in effect for muscle injuries 
of the knees as a result of the shell fragment wound.  
Therefore, Hickson element (2) has been met as to this claim.  

As to element (3), medical nexus, there is of record no 
competent medical opinion etiologically linking the veteran's 
joint pain in the elbows and knees, diagnosed as rheumatoid 
arthritis, to his military service.  In the absence of 
evidence of in-service disease or injury of the elbows, VA is 
not obligated to obtain a medical nexus opinion.  Cf. Charles 
v. Principi, 16 Vet. App. 370, 371-72 (2002).  

Regarding the knees, the December 2005 VA examiner concluded 
that the veteran's intermittent joint pain was not as likely 
as not related to the shell fragment wound.  The examiner 
noted that the shell fragment wounds were imbedded in the 
soft tissue.  The veteran has not submitted any competent 
medical evidence to the contrary.  Accordingly, element (3) 
has not been met as to either of the claims.

To the extent the veteran, along with his brother-in-law and 
friend, are attempting to provide the necessary medical 
nexus, it is also now well established that an opinion of a 
person without medical training or experience on medical 
matters such as diagnosis and etiology is entitled to no 
weight of probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

As noted above, the veteran has contended that his joint pain 
is due to an undiagnosed illness.  However, since his 
symptoms have been attributed to a known clinical diagnosis 
(i.e., rheumatoid arthritis), the provisions of 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317 pertaining to undiagnosed illness 
are not applicable.

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the claims for service connection for bilateral elbow 
and knee disabilities, including as due to an undiagnosed 
illness.


ORDER

Entitlement to service connection for bilateral elbow 
disability, claimed as a manifestation of undiagnosed illness 
is denied. 

Entitlement to service connection for bilateral knee 
disability, claimed as a manifestation of undiagnosed illness 
is denied.   


REMAND


Entitlement to service connection for back disability, 
claimed as a manifestation of undiagnosed illness. 

Entitlement to service connection for bilateral ankle 
disability, claimed as a manifestation of undiagnosed 
illness.  

Initially, the Board notes that the veteran's joint pains in 
the back and ankles have been attributed to known clinical 
diagnoses (i.e., mild degenerative disc disease of L3-4 and 
rheumatoid arthritis).  See the December 2005 VA examination.  
Therefore, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 pertaining to undiagnosed illness are not applicable.

Notwithstanding, the Board must give thought to whether 
service connection may be granted for the veteran's claimed 
back and bilateral ankle disabilities regardless of the 
inapplicability of the undiagnosed illness provisions.  See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

In this case, the service medical records show that the 
veteran was seen for complaint of back pain in October 1978.  
In addition, he was seen in February 1984 after twisting his 
left ankle while playing basketball.  In June 1984, he turned 
his right ankle when jumping over a bush.  The diagnosis was 
ankle sprain.  

Based on the record, the Board feels that in order to decide 
the service connection claims medical nexus opinions must be 
provided.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
The Board is aware that a December 2005 VA rheumatology note 
contained a diagnosis of "ankle pain, likely related to 
osteoarthritis from a traumatic episode in lower extremities 
(shot wound)."  A July 2006 VA rheumatology note likewise 
diagnosed "ankle pain related to osteoarthritis from a 
traumatic episode in New Orleans."  However, the Board notes 
that the opinions were based entirely upon a history provided 
by the veteran and not a review of his claims file, including 
his service medical records.  

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following action:

1.  Ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for back and bilateral 
ankle disabilities in the last two 
years.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of his back and 
bilateral ankle disabilities.  All 
indicated tests and studies should be 
performed.  The VA examiner should 
provide an opinion as to whether it is 
at least as likely as not (i.e., to a 
probability of 50 percent or greater) 
that any diagnosed back and bilateral 
ankle disabilities are related to the 
veteran's period of military service, 
including the episode of back pain in 
October 1978 and the ankle injuries in 
February 1984 and June 1984.  A 
complete rationale for any opinion 
expressed should be provided.

3.  Then readjudicate the claims in 
light of the additional evidence 
obtained.  If the benefits sought are 
not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time 
to respond to it before returning the 
case to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


